IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00133-CR
 
Brandi Michelle Wiese,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
Navarro County, Texas
Trial Court No. 61980
 

MEMORANDUM  Opinion

 
Appellant has filed a motion to dismiss
her appeal.  See Tex. R. App.
P. 42.2(a).  We have not issued a decision in this appeal.  Appellant
personally signed the motion.  Accordingly, the appeal is dismissed.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed September 9, 2009
Do
not publish
[CR25]